         Case 6:19-cv-00599-SU          Document 22       Filed 12/08/20     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 GREGORY H. SHERWOOD,                               Case No. 6:19-cv-00599-SU

        Plaintiff,                                  ORDER FOR PAYMENT OF ATTORNEY
                                                    FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,167.52 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDER, WELLS,

BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the

Government through the federal treasury offset program. If Plaintiff has such debt, the check for

any remaining funds after offset shall be made out to Plaintiff and mailed to counsel’s office at the

address provided above. There are no costs or expenses to be paid herein.
                              December 2020.
                  8th day of ____________
       Dated this _____

                                                  /s/ Patricia Sullivan
                                              _______________________________________
                                              PATRICIA SULLIVAN
                                              United States Magistrate Judge
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
